EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement as set forth in the Office action mailed on May 12, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The remaining cited art teaches the preparation of urethane prepolymers with many similar ingredients to those used in the inventive examples of the instant specification.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. George Ellis on August 13, 2021.
The application has been amended as follows: 
In Claim 1, Line 3, “at least one diisocyanate monomer” has been substituted with --diisocyanate monomers--

	In Claim 1, Line 6, “the at least one aromatic diisocyanate monomer comprises” has been substituted with --the aromatic diisocyanate monomers including--
	In Claim 2, Line 2, “the unreacted” has been substituted with --unreacted--
	In Claim 3, Line 3, “the unreacted” has been substituted with --unreacted--
	In Claim 3, Line 5, “the at least one aromatic diisocyanate monomer” has been substituted with --the aromatic diisocyanate monomers--
	In Claim 5, Lines 3 - 4, “the at least one aromatic diisocyanate monomer” has been substituted with --the aromatic diisocyanate monomers--
	In Claim 6, Lines 5 - 6, “the at least one aromatic diisocyanate monomer” has been substituted with --the aromatic diisocyanate monomers--
	In Claim 7, Lines 4 – 5, “the at least one aromatic diisocyanate monomer” has been substituted with --the aromatic diisocyanate monomers--
	In Claim 8, Lines 3 - 4, “the at least one aromatic diisocyanate monomer” has been substituted with --the aromatic diisocyanate monomers--
	In Claim 9, Lines 3 - 4, “the at least one aromatic diisocyanate monomer” has been substituted with --the aromatic diisocyanate monomers--

	In Claim 12, Lines 5 - 6, “the at least one aromatic diisocyanate monomer” has been substituted with --the aromatic diisocyanate monomers--
	In Claim 13, Lines 5 - 6, “prepolymer comprises an unreacted NCO group in an amount of” has been substituted with --prepolymer has an unreacted NCO group content of--
	In Claim 14, Line 2, “second, and a hardness” has been substituted with                              --second, a hardness--
	In Claim 15, Lines 5 - 7, “of at least one diisocyanate monomer and at least one polyol, the at least one diisocyanate monomer comprises at least one aromatic diisocyanate monomer, the at least one aromatic diisocyanate monomer comprises toluene” has been substituted with --of diisocyanate monomers and at least one polyol, the diisocyanate monomers comprise aromatic diisocyanate monomers, the aromatic diisocyanate monomers including toluene--
	In Claim 17, Lines 4 – 5, “the at least one aromatic diisocyanate monomer” has been substituted with --the aromatic diisocyanate monomers--
	In Claim 19, Line 3, “polishing rate (or removal rate) of” has been substituted with --polishing rate of--


Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a composition, process, or polishing pad in which a prepolymer comprising a weight ratio of toluene 2,4-diisocyanate in which one NCO group is reacted and unreacted toluene 2,6-diisocyanate in an amount of 100:0 to 100:4 is provided.
It is the Office’s position that US 2009/0093201 to Kazuno et al. corresponds to the closest prior art.  Kazuno et al. teaches the preparation of prepolymers A and B in its inventive examples.  As in the inventive examples of the instant specification, prepolymer B is prepared with a blend of 2,4- and 2,6-toluene diisocyanate, 4,4’-dicyclohexylethane diisocyanate, polytetramethylene glycol, and diethylene glycol.  However, Kazuno et al. is silent with respect to the proportion of toluene 2,4-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MELISSA A RIOJA/Primary Examiner, Art Unit 1768